Citation Nr: 1003018	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-25 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
stress fracture, left foot.

2.  Entitlement to a compensable disability rating for 
hearing loss, left ear.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1977 to July 1980 
and from February 1987 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Initially, the Board notes that in his June 2009 Appeal To 
Board Of Veterans' Appeals (VA Form 9), the Veteran declined 
an opportunity for a hearing before a Veterans Law Judge of 
the Board, however, he indicated "I request a personal 
hearing before a hearing officer in St. Petersburg, Florida.  
I will present my contentions and additional evidence at that 
time."

The Veteran was afforded a hearing before Decision Review 
Officer in September 2007.  However, the testimony elicited 
at that time pertained to a proposed reduction of a 
disability rating for the Veteran's service-connected right 
shoulder.  No testimony was taken at that time concerning the 
issues currently on appeal before the Board.  See September 
2007 DRO hearing transcript.  Moreover, there is no 
indication of record that the Veteran was afforded the DRO 
hearing he requested in connection with the current claims, 
nor is there any indication that the Veteran withdrew his 
request for such a hearing.  As such, a remand is required in 
this case to provide the Veteran the opportunity to testify 
before a DRO regarding the issues currently on appeal.

Left Foot Disability and Left Ear Hearing Loss

The Veteran was originally awarded service connection for a 
stress fracture of the left heel in a rating decision dated 
September 1992.  The RO rated the Veteran's disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5284, effective July 18, 1992.  In the same rating decision, 
the RO rated the Veteran's left ear hearing loss disability 
as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 
6100, effective July 18, 1992.  Subsequent rating decisions 
dated May 1993, February 1994, and February 1995 continued 
these disability ratings.

In November 2000, the RO reduced the Veteran's disability 
rating for a stress fracture of the left heel to a 
noncompensable rating, effective September 1, 2000.  A 
subsequent rating decision dated March 2001, as well as the 
September 2004 rating decision currently on appeal, continued 
the noncompensable disability ratings for the Veteran's left 
foot and left ear hearing loss disabilities.  In May 2006, 
the RO awarded the Veteran a temporary total rating (100 
percent) following a left ear stapedectomy, effective October 
18, 2004.  Effective December 1, 2004, the Veteran's left ear 
hearing loss disability was again rated as noncompensable.

A review of the Veteran's claims file reveals that he has not 
been afforded a VA foot examination since May 2006, and that 
he has since reported that the service-connected left foot 
disability has increased in severity.  Similarly, the Veteran 
has not been afforded a VA audiological examination since 
February 2007, and he has since reported that his service-
connected left ear hearing loss disability has increased in 
severity.  As such, an updated VA examination is needed to 
fully and fairly evaluate the Veteran's claims for an 
increased rating.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of a disability, fulfillment of the duty to assist 
requires a contemporaneous medical examination, particularly 
if there is no additional medical evidence to adequately 
assess the impairment level since the prior examination); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board 
should have ordered a contemporaneous exam of the Veteran as 
a 23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating).

Additionally, although the Veteran was awarded a temporary 
total rating (100 percent) following the October 2004 left 
ear stapedectomy, the Board notes that none of the VA 
operative reports are of record.  See generally, May 2006 
rating decision.
  
The Veteran receives medical care through VA.  VA is required 
to make reasonable efforts to help the Veteran obtain records 
relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Therefore, the RO should request all VA medical 
records pertaining to the Veteran that are dated from 
February 10, 2009 to the present.  The RO should also request 
any and all VA medical records, including inpatient records, 
related to the Veteran's left ear stapedectomy on October 18, 
2004.  If no such records are available, a notation should be 
included in the claims file indicating as such.

Back Disorder

The Veteran in this case also contends that he has a current 
back disorder that is manifested as a result of a back injury 
sustained in 1978 during his first period of active service 
(i.e., July 1977 to July 1980).

Preliminarily, the Board notes that the Veteran's service 
treatment records from this period of service are not of 
record.  Accordingly, the RO should contact the appropriate 
service department and/or Federal agency and request a 
complete copy of the Veteran's service treatment records from 
this period of service.  If no such records exist, a notation 
indicating as such should be included in the claims file.

The Board notes, however, that the Veteran submitted a single 
service treatment record dated January 1978.  A notation on 
this service treatment record indicated that the Veteran 
injured his back after falling off of a chair while cleaning.  
A physical examination of the Veteran's spine showed full 
range of motion with pain.  The examiner also observed 
evidence of a right-sided muscle spasm on palpation.  No 
evidence of edema, effusion, dislocation, or visible 
abnormality was found.  The impression was muscle spasm.  The 
Veteran's service treatment records from his second period of 
service (i.e., February 1987 to July 1992) are completely 
negative for a diagnosis of or treatment for a back 
condition.

Additional evidence of record indicated that the Veteran 
worked at the United States Postal Service following 
discharge from service.  The Veteran sought private care from 
P. Rodriguez, D.O., in August 2004 after reporting an eight-
month history of lower back and right-sided pain following a 
"heavy lifting accident at work."  A physical examination 
and diagnostic testing of the Veteran's lumbar spine were 
interpreted to show evidence of a herniated lumbar disc at 
L4-5 and L5-S1, as well as "lumbalgia."

In an April 2006 private psychological report, it was noted 
that the Veteran recently underwent a lumbar laminectomy 
"under his worker compensation plan."  VA treatment records 
generated around this time period further noted that the 
Veteran's back surgery was performed by "Dr. Stauber."  In 
light of this evidence, the RO should contact the United 
States Postal Service and/or other appropriate Federal agency 
and request a complete copy of any and all employment 
records, including worker's compensation records, pertaining 
to the Veteran.  If no such records exist, a notation 
indicating as such should be included in the claims file.

The RO should also contact the Veteran and request that he 
identify all VA and non-VA sources of treatment for his back 
condition.  In particular, the Veteran should be asked to 
provide, or authorize VA to obtain, any and all private 
treatment records from "Dr. Stauber" pertaining to the 
Veteran's 2006 back surgery.  If no such records exist or if 
the Veteran refuses to authorize VA to obtain these private 
records on his behalf, a notation indicating such should be 
made in the claims file.
VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  To date, the Veteran 
has not been afforded a VA examination to ascertain the 
nature and etiology of the currently diagnosed lumbar spine 
disability and its relationship to service, if any.  
Therefore, the RO should schedule the Veteran for a VA spine 
examination to address this issue.
     
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he identify all VA and 
non-VA sources of treatment for his back 
condition.  In particular, the Veteran 
should be asked to provide, or authorize 
VA to obtain, any and all private 
treatment records from "Dr. Stauber" 
pertaining to the Veteran's 2006 back 
surgery.  If no such records exist or if 
the Veteran refuses to authorize VA to 
obtain these private records on his 
behalf, a notation indicating as such 
should be included in the claims file.

2.  The RO/AMC should contact the 
appropriate service department and/or 
Federal agency to obtain a complete copy 
of the Veteran's service treatment records 
for his first period of service (i.e., 
July 1977 to July 1980).  If no such 
records exist, a notation indicating as 
such should be included in the claims 
file.

3.  The RO/AMC should associate with the 
claims file relevant VA medical treatment 
records pertaining to the Veteran that are 
dated from February 10, 2009 to the 
present.  Additionally, the RO/AMC should 
attempt to obtain any and all VA medical 
records, including inpatient records, 
related to the Veteran's left ear 
stapedectomy on October 18, 2004.  If no 
such records exist, a notation indicating 
as such should be included in the claims 
file.

4.  The RO/AMC should contact the United 
States Postal Service and/or other 
appropriate Federal agency and request a 
complete copy of any and all employment 
records, including worker's compensation 
records, pertaining to the Veteran.  If no 
such records exist, a notation indicating 
as such should be included in the claims 
file.  VA will end its efforts to obtain 
records from a Federal department or 
agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

5.  The RO/AMC should schedule the Veteran 
for a personal hearing before a Decision 
Review Officer (DRO) following the usual 
procedures.
 
6.  After the above development is 
completed, the RO/AMC should schedule the 
Veteran for an appropriate  VA examination 
to assess the nature and severity of his 
service-connected left foot disability.  
The claims file and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims file 
has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

In particular, the examiner is asked to 
indicate whether the Veteran's left foot 
disability is moderate, moderately severe, 
or severe.  The examiner should also state 
whether the left foot disability is 
manifested by weakened movement, excess 
fatigability, incoordination or pain, and 
if so, whether there is an additional loss 
of range of motion as a result of these 
symptoms.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, or pain.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

7.  The RO/AMC should also schedule the 
Veteran for a VA audiological examination 
to assess the nature and severity of his 
service-connected left ear hearing loss 
disability.  The claims file and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims file 
has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report. 

The Veteran must be afforded an 
audiometric examination in accordance with 
the criteria delineated in 38 C.F.R. § 
4.85 and should include testing of pure 
tone criteria at 1,000, 2,000, 3,000, and 
4,000 Hertz and speech recognition scores 
using the Maryland CNC Test.  All findings 
should be recorded in detail.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

8.  The RO/AMC should also schedule the 
Veteran for a VA spine examination to 
assess the nature and etiology of his 
currently diagnosed lumbar spine 
disability.  The claims file and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims file 
has been reviewed.  Any appropriate 
studies and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.
  
Specifically, the examiner should indicate 
whether the currently diagnosed lumbar 
spine disability is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
period of active military service, and in 
particular, to the January 1978 in-service 
back injury.  The examiner is also asked 
to comment on the following in offering 
the opinion: (1) the fact that the 
Veteran's service treatment records from 
his second period of active service (i.e., 
February 1987 to July 1992) are negative 
for a diagnosis of or treatment for a back 
condition; and (2) the significance of the 
Veteran's work-related back injury and 
subsequent back surgery, if any.  

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

9.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

10.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

